Case 20-18381-ABA         Doc 280    Filed 08/10/21 Entered 08/10/21 11:54:39               Desc Main
                                    Document     Page 1 of 27



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW JERSEY


 In Re:                                                       Case No.:    20-18381-ABA

 Charles Eric Kern,                                           Chapter:     12

                                         Debtor


                                              OPINION

        Before the court is consideration of the Interim Fee Application (“Fee App”) filed by
 debtor’s counsel Kasen & Kasen (“Kasen”). Parke Bank (“Parke”) objects to the Fee App and the
 chapter 12 trustee (“Trustee”) joined Parke’s objection. For the reasons set forth below, the court
 determines that the Fee App must be reduced and awards Kasen fees of $125,520 and $7,546 in
 expenses to be offset by any prepetition retainer or funds paid.


                                  JURISDICTION AND VENUE

         This matter before the court is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B)
 and (O), and the court has jurisdiction pursuant to 28 U.S.C. § 1334, 28 U.S.C. § 157(a) and the
 Standing Order of Reference issued by the United States District Court for the District of New
 Jersey on July 23, 1984, as amended on September 18, 2012, referring all bankruptcy cases to the
 bankruptcy court. The following constitutes this court’s findings of fact and conclusions of law as
 required by Federal Rule of Bankruptcy Procedure 7052.


                                    PROCEDURAL HISTORY

         Kasen filed its Fee App on April 19, 2021. Doc. No. 238. Parke filed its objection, Doc.
 No. 243, stating that the Fee App is excessive in light of representations made in the confirmed
 plan, the fact that the estate will likely end up administratively insolvent as a result, and the fact
 that certain work performed was either clerical yet charged at $500/hour, or repetitious,
 unreasonable, or unnecessary. The Trustee joined Parke’s objection, Doc. No. 246, emphasizing
 that the amount sought is much greater than that estimated in the confirmed plan, harming the
 debtor’s fresh start.

        The court conducted a hearing on the Fee App, at which time all parties appeared and made
 arguments. At that hearing, the court questioned the parties about their positions. The court also
 admonished Kasen for disregarding this court’s previous direct written rulings to Kasen that
 administrative tasks that are routine, ministerial, secretarial, or paralegal in nature are NOT
 compensated at an attorney’s highest hourly rate. See In re Redington, 16-18407-ABA, 2018 WL
 6444387, at *7 (Bankr. D.N.J. Dec. 6, 2018); In re Larosa Greehouse, LLP, Bankr. Case No. 15-
 30672-ABA, Doc. No. 179 (Bankr. D.N.J. May 1, 2017) (unpublished); and In re DeMarco, BR

                                                Page 1 of 8
Case 20-18381-ABA         Doc 280    Filed 08/10/21 Entered 08/10/21 11:54:39                Desc Main
                                    Document     Page 2 of 27



 14-28245-ABA, 2016 WL 899915, at *5 (Bankr. D.N.J. Feb. 9, 2016). The court instructed Kasen
 to respond to its questions as to why the Fee App should not be reduced.

         The parties were afforded additional time to supplement their arguments and address the
 court’s concerns, and the matter was taken under advisement. All submissions have been made
 and the matter is now ripe for disposition.


                                            DISCUSSION

         Preliminary Items

        The court incorporates the time entries submitted by Kasen in the Fee App. No one has
 disputed the accuracy of the time entries but only argues that the fees are excessive, unreasonable,
 or unnecessary, and may harm the debtor’s fresh start.

        Kasen seeks allowance of $156,900 in fees and $7,546 in expenses for a total award of
 $164,446, less a credit for a $20,000 prepetition retainer.

         Kasen’s highest hourly rate $500 is assessed for the overwhelming majority of the time set
 forth in the Fee App.

         The debtor himself, Christopher Kern, filed a Certification with this court explaining that
 he reviewed the objections of Parke and the Trustee, acknowledging that the payment of the Kasen
 fees will hamper his ability to pay non-dischargeable debt provided for under the plan, and stating
 that he fully supports payment in full of the Fee App. See Doc. No. 253-2.

        As Parke pointed out and Kasen did not dispute, while in the Third Modified Plan, Kasen
 estimated $60,000 in counsel fees as of November 23, 2020, see Doc. No. 163, p. 19, in reality, it
 already had accrued $106,000 in fees as of that date. Doc. No. 243, p. 2.

          Section 1222(a)(2) provides that “The plan shall—. . . (2) provide for the full payment, in
 deferred cash payments, of all claims entitled to priority under section 507, unless the holder of a
 particular claim agrees to a different treatment of that claim[.]” and both the IRS and the New
 Jersey Division of Taxation, the only priority creditors in this case, agreed to different treatment
 in stipulations filed with the court. Doc. Nos. 192 and 194. In effect, those creditors have agreed
 to accept a shortfall in payments of their priority claims under the Chapter 12 Plan and that shortfall
 will be a nondischargeable debt owed by, and collectible from, the debtor. Accordingly, the impact
 of the Fee App on these claims really has no place for consideration here as the debtor understands
 that impact, agreed to nondischargeability of the claims and knowingly and fully supports payment
 in full of the Fee App.

         Finally, the court is very mindful of, and in fact commented several times on the record
 over the course of this case, that Parke took a very aggressive and litigious position throughout the
 course of these proceedings. This in turn required Kasen to expend additional time addressing



                                                Page 2 of 8
Case 20-18381-ABA          Doc 280    Filed 08/10/21 Entered 08/10/21 11:54:39                Desc Main
                                     Document     Page 3 of 27



 matters that might have been, in the court’s experience, otherwise resolved without the need for
 repeated pleadings and hearings.


         The Standard

        Under section 330(a), the court may award “reasonable compensation for actual, necessary
 services rendered” by the attorney and by other professionals “based on (i) the nature of the
 services, (ii) the extent of the services, (iii) the value of the services, (iv) the time spent on the
 services, and (v) the cost of comparable services in non-bankruptcy cases.” In re Busy Beaver
 Building Centers, Inc., 19 F.3d 833, 840 (3d Cir. 1994). “[T]he court should not allow
 compensation for (i) unnecessary duplication of services; or (ii) services that were not (I)
 reasonably likely to benefit the debtor's estate; or (II) necessary to the administration of the case.”
 11 U.S.C. § 330(a)(4)(A). The applicant bears the burden of proving that the fees and expenses
 sought are reasonable and necessary. Zolfo, Cooper & Co. v. Sunbeam–Oster Co., Inc., 50 F.3d
 253, 261 (3d Cir. 1995).

         The court must conduct an objective inquiry based upon what services a reasonable lawyer
 or legal firm would have performed in the same circumstances. In re Fleming Companies, Inc.,
 304 B.R. 85, 89-90 (Bankr. D. Del. 2003). A “judge’s experience with fee petitions and his or her
 expert judgment pertaining to appropriate billing practices, founded on an understanding of the
 legal profession, will be the starting point for any analysis.” Id. (citing Busy Beaver, 19 F.3d at
 854). The court should then consider any evidence submitted with the application or at a hearing.
 Id. When making its consideration, the court is not required to make a line-by-line analysis of the
 fee application, and a sampling will suffice. In re Maruko Inc., 160 B.R. 633, 642 645 (Bankr.
 S.D. Cal. 1993) (citing In re Bank of New England Corp., 142 B.R. 584, 586 (D. Mass. 1992)) and
 Lindy Bros. Builders of Philadelphia v. Am. Radiator & Standard Sanitary Corp., 540 F.2d 102
 (3d Cir. 1976). “Because its time is precious, the reviewing court need only correct reasonably
 discernible abuses, not pin down to the nearest dollar the precise fee to which the professional is
 ideally entitled.” Busy Beaver, 19 F.3d 833 at 844-45.

         Finally, a fee applicant’s failure to exercise billing judgment will result in reduction of fees
 where, in the sound discretion of bankruptcy court, such fees are unreasonable. In re Maxine's,
 Inc., 304 B.R. 245 (Bankr. D. Md. 2003). The exercise of billing judgment is the voluntary
 reduction of a fee by counsel to a private client for services that either conferred a negligible benefit
 or were excessive. Id. at 249. Such billing judgment is an absolute requirement of fee applications
 in bankruptcy. Id.


         Administrative and Routine Tasks at the Highest Hourly Rate are Excessive

        The court is truly at a loss as to why it has to again admonish Kasen for submitting a Fee
 App that once again provides for the charging of the highest possible hourly rate - $500 – for
 preparation of routine form pleadings, simple letters to parties and the court, and general
 administrative/clerical tasks. While section 330(a) does bar compensation for
 administrative/clerical services, Busy Beaver 19 F.3d at 848–49, as Kasen acknowledges in its


                                                 Page 3 of 8
Case 20-18381-ABA             Doc 280      Filed 08/10/21 Entered 08/10/21 11:54:39                       Desc Main
                                          Document     Page 4 of 27



 response, Doc. No. 272, such routine ministerial, secretarial, or paralegal-in-nature tasks generally
 should not be compensated at an attorney's hourly rates, let alone the highest possible rate. To be
 sure, Kasen’s response provides no basis or challenge against a reduction of fees. Alleged
 complexity of a case has no weight when considering simple administrative or routine tasks. That
 Kasen chooses not to utilize staff or a lesser hourly rate for these tasks is of Kasen’s own choice.
 Kasen cannot expect this court to allow an hourly rate of $500 for simple administrative or routine
 tasks. The fact that the court has to continually admonish Kasen for this is trying and intolerable.

          As Kasen is fully aware, see e.g., In re Redington, 16-18407-ABA, 2018 WL 6444387, at
 *7 (Bankr. D.N.J. Dec. 6, 2018); In re Larosa Greehouse, LLP, Bankr. Case No. 15-30672-ABA,
 Doc. No. 179 (Bankr. D.N.J. May 1, 2017) (unpublished); and In re DeMarco, BR 14-28245-
 ABA, 2016 WL 899915, at *5 (Bankr. D.N.J. Feb. 9, 2016), the court “always looks to
 reasonableness and operates by the guidelines that normal secretarial, paralegal, or junior attorney
 services should be compensated accordingly—for example, simple correspondence, including
 filing letters, scheduling of meetings, etc., preparation of basic documents such as notices of
 motion, subpoenas, etc., and routine document review—should be compensated at a lower hourly
 rate, if compensated at all.” In re McDermott, No. 05-17387(DHS), 2009 WL 2905375, at *7
 (Bankr. D.N.J. Aug. 24, 2009) (emphasis added). See also Busy Beaver, 19 F.3d 833; In re Parrilla,
 530 B.R. 1, 20 (Bankr. D.P.R. 2015); In re GSC Grp., Inc., No. 10-14653 AJG, 2012 WL 676409,
 at *7 (Bankr. S.D.N.Y. Feb. 29, 2012); In re Auto. Warranty Corp., 138 B.R. 72, 78-79 (Bankr.
 D. Colo. 1991); In re Larson, 346 B.R. 693, 701 (Bankr. E.D. Va. 2006); In re Worldwide Direct,
 Inc., 316 B.R. 637 (Bankr. D. Del. 2004); In re Moreno, 295 B.R. 402, 405 (Bankr. S.D. Fla.
 2003); In re Adelson, 239 B.R. 627, 629 (Bankr. S.D. Fla. 1999); In re Jefsaba, Inc., 172 B.R. 786
 (Bankr. E.D. Pa. 1994); and In re Green River Coal Co., Inc., 163 B.R. 103, 104-05 (Bankr. W.D.
 Ky. 1994). The Fee App obviously reflects that Kasen once again failed to utilize staff or a
 reasonable lower hourly rate for the many items which are administrative in nature like - the
 preparation of standard form pleadings and applications, filings, correspondences and review of
 filings or emails. Even though it is not required to do so, and mainly because Kasen failed to
 exercise its own billing judgment in submitting the Fee App, the court has calculated what items
 in the Fee App, in its own experience, are more properly defined as administrative/clerical or
 routine tasks. As evidenced by Exhibit “A” attached hereto and incorporated herein, Kasen has
 288 time entries for clearly administrative/clerical or routine tasks. 1 Of those 288 entries, only on
 3 occasions did Kasen charge at less than the highest hourly rate and even then, the rate charged
 ($350) was at the highest rate for the attorney involved.

         The statement that Kasen does not have staff or the attorney was required to do these tasks
 himself does not suffice. Simple administrative/clerical or routine tasks should not be billed at the
 highest hourly rate, period. And truly troubling, with full knowledge of the court’s previous rulings
 against the firm in this regard, Kasen did not even attempt to adjust its hourly rate for
 administrative/clerical or routine tasks or even generally discount its fees before submitting the
 Fee App (a common practice in this court’s experience, as well as a proper exercise of billing
 judgment). Instead, Kasen just submitted the Fee App reflecting the highest hourly rate possible.
 To be sure, the highest hourly rate for simple administrative/clerical or routine tasks is excessive


 1
   There is an argument to be made that more tasks set forth in the Fee App could have been identified and set forth in
 this Exhibit.

                                                       Page 4 of 8
Case 20-18381-ABA         Doc 280    Filed 08/10/21 Entered 08/10/21 11:54:39              Desc Main
                                    Document     Page 5 of 27



 and unreasonable, and submitting the Fee App with this is a failure to exercise billing judgment,
 warranting a reduction of fees.


        Unnecessary Services or Services That Were Not Reasonably Likely To Benefit The
        Debtor's Estate

         The court takes issue with the Debtor’s Motion for Declaratory Order, Doc. No. 19, when
 clearly the appropriate course of action was to seek permission to use cash collateral as the Debtor
 knew creditors had liens on cash collateral. An experienced firm like Kasen should have known
 this. Indeed, Kasen was even advised to seek permission to use cash collateral by the Trustee
 almost immediately at the inception of the case. Instead, Kasen chose the more litigious and
 unsupported route of seeking a declaratory judgment (and even then, the action was defective as
 declaratory relief comes by way of an Adversary Proceeding, not a motion). In light of the obvious
 cash collateral issue the court is hard-pressed to understand how the pursuit of the declaratory
 relief had any value to, or was reasonably likely to benefit, the debtor's estate. The motion was
 denied. Cash collateral is often a first day issue in most cases. The course chosen by Kasen was
 unnecessary and a gamble that did not pay off. While the court will not completely disallow fees
 for the effort, it will not reward Kasen in full for what it deems as an unnecessary service that did
 not reasonably benefit the estate when there was the obvious and more appropriate option
 available.

         Likewise, the Debtor’s Cross-Motion for Turnover of Funds, Doc. No. 109 could not be
 supported in light of the well-established and basic statutory, case and New Jersey law with regard
 to set off of deposit accounts and the Supreme Court’s holding that a secured creditor’s in rem
 rights in collateral passes through bankruptcy unaffected. See Johnson v. Home State Bank, 501
 U.S. 78 (1991). Even the Debtor’s supplemental response fell short. The cross motion was
 unnecessary litigation unsupported by the law, did not provide value to the estate and the services
 clearly did not reasonably benefit the estate.


        Excessive Time

        In this court’s experience, there are many examples of excessive time being spent on certain
 matters. For example,

        • On August 7, 2020, Kasen billed 2.5 hours to review Parke’s Motion for Relief from Stay.

        • On August 18, 2020, Kasen billed 0.4 hours to prepare an amended Schedule E/F, then
        billed another 0.2 hours at $500 per hour the following day to review the Order respecting
        the amendment.

        • On August 20, 2020, Kasen billed 0.1 hours reviewing an email confirming a
        CourtSolutions appearance. (In this court’s opinion, that should not have been charged at
        all.)


                                               Page 5 of 8
Case 20-18381-ABA         Doc 280    Filed 08/10/21 Entered 08/10/21 11:54:39              Desc Main
                                    Document     Page 6 of 27



        • On August 20, 2020, Kasen billed 2 hours to prepare a draft contract for the sale of real
        estate. However, the contract for the sale of real estate attached to the Motion to Sell was
        a form contract with certain specific information included.

        • On August 25, 2020, Kasen billed 0.4 hours reviewing four emails confirming a hearing
        time change

        • On September 2, 2020, Kasen billed 0.3 hours to review three letters from counsel to
        Parke sent to Debtor’s tenants, which all contained the exact same language.

        • For the two adversary proceedings Debtor filed in the case, Kasen billed 0.4 hours each
        to review the summons, instructions, blank form mediation order, and blank form
        scheduling order in an adversary proceeding.

        • On October 14, 2020 and October 15, 2020, Kasen billed 0.1 hours to review the emails
        regarding subpoenas, which simply referred to the attachments; then an additional 0.2
        hours to review the subpoena and notice themselves, for a total of 0.9 hours.

        • In the administrative/routine tasks identified on Exhibit A, there are multiple instances of
        time being charged for “Review Docket Entries.”

        • There also appears to be services for matters that may not benefit the estate but rather
        only the debtor for which the estate should not be charged. For example, the objection to
        the Trustee’s proposed settlement with Parke. The court is at a loss as to the benefit
        conferred upon the estate for these services.

         These are some examples, but nevertheless are proof from the court’s experience that the
 items are excessive/unreasonable, and evidence a failure to exercise billing judgment. And as noted
 above, the court is not required to make a line-by-line analysis of the Fee App so this sampling
 suffices. Because most of these excessive fees were set forth in Parke’s original objection to the
 Fee App, Kasen was given proper notice of the problems and an opportunity to respond, which
 Kasen in fact, did. But, the court is not swayed by Kasen’s responses as many of the items listed
 were not related to the alleged “complex” issues of the case. Litigious pleadings do not make a
 case complex. Kasen has not—through his responses, arguments at the hearing and/or his
 supplemental submission in response to the court questions thereafter—convinced the court that
 these fees are not excessive, and consequently, they are unreasonable.

        Reduction of Fees

        Kasen stands firm in its position that the $46,000 reduction suggested by the Trustee is
 unwarranted but also stands firm in its position that Kasen is entitled to all of its fees. Without
 question, a reduction of fees is warranted. The court is not inclined to conduct a line-by-line
 analysis to determine the exact amount of fees to be disallowed. Indeed, as stated above, it is not
 required to do so. Section 330(a)(3) requires the court to find, inter alia, that the services in the
 Fee App were necessary, reasonable and/or proportionate to the task at hand. The failure to
 exercise billing judgment, and to continue to ignore this court’s previous rulings directly to Kasen


                                               Page 6 of 8
Case 20-18381-ABA         Doc 280    Filed 08/10/21 Entered 08/10/21 11:54:39               Desc Main
                                    Document     Page 7 of 27



 regarding charges for administrative and/or routine tasks also play a role in the court’s
 determination.

        “If a court determines some of the time claimed by a party should be excluded, it may also
 use a percentage deduction as a practical means of trimming fat from a fee application.” In re
 Nicholas, 496 B.R. 69, 76 (Bankr. E.D.N.Y. 2011). See also In re Sullivan, 674 F.3d 65 (1st Cir.
 2012); In re Redington, 2018 WL 6444387; In re Larosa Greehouse, LLP, Bankr. Case No. 15-
 30672-ABA, Doc. No. 179 (25% reduction); In re DeMarco, 2016 WL 899915; In re Claudio, 459
 B.R. 500 (Bankr. D. Mass. 2011); McDermott, 2009 WL 2905375, at *7 (reducing time for
 administrative tasks by 20 percent and then allowing an hourly rate of $100 for that time); In re
 Spillman Dev. Grp., Ltd., 376 B.R. 543 (Bankr. W.D. Tex. 2007) (27.5% reduction); In re Old
 Summit Mfg., LLC, 323 B.R. 154, 163 (Bankr. M.D. Pa. 2004) (50% reduction); In re Maruko Inc.,
 160 B.R. 633 (Bankr. S.D. Cal. 1993) (25% reduction); and In re Automobile Warranty Corp., 138
 B.R. 72, 77 (Bankr. D. Colo. 1991) (10% reduction). Accordingly, the court will reduce Kasen’s
 fee request to $125,520, a reduction of 20%. This reduction is well within the range of
 reasonableness set forth by this and other courts and is warranted in light of ALL the circumstances
 regarding the excessive and unreasonable fees charged.

         At this point, the court now puts Kasen is on notice that if Kasen continues with its practice
 of billing at the highest hourly rate for simple administrative/clerical and/or routine tasks, there
 will be significant ramifications for such conduct.


        Estimated Fee Misstatement

         As stated above, in the Third Modified Plan, Kasen estimated $60,000 in counsel fees as
 of November 23, 2020, see Doc. No. 163, p. 19, but in reality, Kasen already had accrued $106,000
 in fees as of that date. This is concerning to the court. The court does not find Mr. Kasen’s
 explanation credible of why he miscalculated the estimated number for inclusion in the Third
 Modified Plan. An attorney such as him, with such vast experience, could not have reasonably
 believed that his fees were only an estimated $60,000, as he should have known at that point in
 this contested case, at the third modified plan stage, that they must be more.

         Rule 9011(c)(1)(B) permits a court to enter an Order to Show Cause why Kasen should not
 be sanctioned for filing a document with a factual contention that lacked evidentiary support. “A
 party must reach this conclusion based on ‘inquiry reasonable under the circumstances.’” In re
 Miller, 529 B.R. 73, 90 (Bankr. E.D. Pa. 2015). “The concern of Rule 9011 is not the truth or
 falsity of the representation in itself, but rather whether the party making the representation
 reasonably believed it at the time to have evidentiary support. In determining whether a party has
 violated Rule 9011, the court need not find that a party who makes a false representation to the
 court acted in bad faith.” In re Taylor, 655 F.3d 274, 282 (3d Cir. 2011). “The imposition of Rule
 11 sanctions, on the other hand, requires only a showing of objectively unreasonable conduct.”
 Fellheimer, Eichen & Braverman, P.C. v. Charter Techs., Inc., 57 F.3d 1215, 1225 (3d Cir. 1995).
 In Miller, 529 B.R. 73, Judge Fehling imposed sanctions of $75,000 under Rule 9011(c)(1)(B), 11
 U.S.C. § 105 and 28 U.S.C. § 1927, against a law firm that charged $43,000 for legal services in
 a lawsuit over $16,500 that settled for $9,500, despite telling the clients that the fees would only


                                                Page 7 of 8
Case 20-18381-ABA         Doc 280    Filed 08/10/21 Entered 08/10/21 11:54:39               Desc Main
                                    Document     Page 8 of 27



 be $5,000. In In re Hill, 437 B.R. 503 (Bankr. W.D. Pa. 2010), the court determined sanctions
 were appropriate in deciding that a falsity in an allegation was made intentionally or “through
 reckless disregard or indifference to the facts. . .” where two of the four persons assigned to gather
 the information for the motion knew that the allegation being made was false. Id., 531 (but
 sanctioning by way of public censure against Countrywide, through publication of opinion). See
 also In re Thomas, 612 B.R. 46, 70 (Bankr. E.D. Pa. 2020) (J. Frank) (sanctioning debtor’s attorney
 $1,000 to be paid into the debtor’s chapter 7 estate, by barring attorney from seeking attorney’s
 fees in the case, and referring the matter to the Acting U.S. Trustee, for filing identical schedules
 in the debtor’s bankruptcy cases filed 16 months apart without considering updated financial
 information); In re Friedel, 324 B.R. 138, 146 (Bankr. M.D. Ala. 2004) (disallowing entire
 $42,000 fee of mortgagee as “grossly excessive” where local attorneys typically charged between
 $400 and $2,500 in fees for foreclosure). But given that the court has already reduced the Fee App
 by 20%, the court does not see the need to penalize Kasen any further.

          And while the court appreciates the Trustee’s equitable estoppel argument, it is not
 compelled to take any further action in this regard. First, it is unclear whether the case will be
 administratively insolvent as a result of Kasen’s allowed fees. In addition, the priority creditors
 are protected and have agreed to treatment under the plan other than what is required by the
 Bankruptcy Code. The court also agrees with Kasen that there was no representation in the
 confirmed plan to unsecured claimants of payment of any specific dollar amount, or when, or if
 they would be paid at all. The representation was that only if money was left over, then that would
 be distributed to unsecured creditors. It is also not lost on the court that the largest unsecured
 creditor, and the only unsecured creditor objecting to the Fee App, took a very contentious and
 litigious approach from the inception of this case. Unavoidable fees were generated as a result of
 that tactic and Parke is hard-pressed to complain about those fees now. Finally, the Debtor himself,
 who is bearing the brunt of the effect of these fees, has certified that he fully supports payment in
 full of the Kasen Fee App. Equitable estoppel is not right here.


                                           CONCLUSION

         A fee applicant must exercise billing judgment and failure to do so will result in reduction
 of fees where, in the sound discretion of bankruptcy court, such fees are unreasonable. For the
 reasons set forth above, the court determines that the fees were excessive, unreasonable and/or un
 called for and as a result, a reduction is appropriate. The Fee App shall be reduced to $125,520.
 As there was no objection to the expenses incurred, and the court sees no basis for a reduction, the
 expenses will be allowed in the amount of $7,546. Fees and costs are to be offset by any prepetition
 retainer or funds paid.


                                    /s/ Andrew B. Altenburg, Jr.
                                   United States Bankruptcy Judge

 Dated: August 9, 2021




                                                Page 8 of 8
                         Case 20-18381-ABA             Doc 280     Filed 08/10/21 Entered 08/10/21 11:54:39                       Desc Main
                                                                  Document     Page 9 of 27




                  TIME RATE          FEE      DESCRIPTION OF SERVICES


                                              Preparation of email to Judge McDonald informing her of Chapter 12 filing of Eric
7/9/2020    DAK    0.1   $ 500.00   $ 50.00   Kern and automatic stay going into effect
7/9/2020    DAK    0.1   $ 500.00   $ 50.00   Review of Notice of Bankruptcy Case Filing

7/9/2020    DAK                               Review of Order to Show Cause Why Case Should Not be
                   0.1   $ 500.00   $ 50.00   Dismissed for Failure to File Documents or Extend Time

7/10/2020   DAK                               Review of Entry of Appearance and Request for Notices filed by
                   0.1   $ 500.00   $ 50.00   Rebecca McDowell
7/13/2020   DAK    0.1   $ 500.00   $ 50.00   Review of Docket Entries

7/13/2020   DAK                               Preparation of email to Brian Schafer and Rebecca McDowell re
                   0.1   $ 500.00   $ 50.00   Correspondence and Subpoena directed to James Talarico

7/14/2020   DAK                               Review of Entry of Appearance and Request for Notices filed by
                   0.1   $ 500.00   $ 50.00   Brian Schaffer, Esq. on behalf of Parke Bank

7/15/2020   DAK                               Review of Entry of Appearance and Request for Service filed by
                   0.1   $ 500.00   $ 50.00   Andrea Dobin, Chapter 12 Trustee
7/15/2020   DAK    0.1   $ 500.00   $ 50.00   Review of Notice of Electronic Filing of Meeting of Creditors

7/16/2020   DAK                              Review of Notice of Chapter 12 Bankruptcy Case issued by Clerk
                   0.2   $ 500.00   $ 100.00 of Bankruptcy Court

7/16/2020   DAK                               Review of Notice of Electronic Filing of Andrea Dobin added to
                   0.1   $ 500.00   $ 50.00   case as Chapter 12 Trustee
7/17/2020   DAK    0.1   $500.00    $ 50.00   Review of email from Andrea Dobin re case appointment

7/17/2020   DAK                               Review of Notice of Appearance filed by Barbara Lapham on
                   0.1   $ 500.00   $ 50.00   behalf of Farm Credit East

7/17/2020   DAK                               Preparation of email to Eric Kern re need for bank account
                   0.1   $ 500.00   $ 50.00   information
7/17/2020   DAK    0.1   $ 500.00   $ 50.00   Preparation of email to Eric Kern re Meeting of Creditors

7/17/2020   DAK                               Review of email from Eric Kern re anticipated time for Meeting of
                   0.1   $ 500.00   $ 50.00   Creditors




                                                                             1 of 19
                          Case 20-18381-ABA             Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39           Desc Main
                                                               Document    Page 10 of 27




                   TIME RATE          FEE      DESCRIPTION OF SERVICES

7/17/2020   DAK                                Preparation of email to Eric Kern re anticipated time for Meeting
                    0.1   $ 500.00   $ 50.00   of Creditors

7/17/2020   DAK                                Review of Case Appointment Confirmation from Trustee and pre-
                    0.1   $ 500.00   $ 50.00   meeting submissions

7/17/2020   DAK                               Preparation of email to Eric Kern re Memorandum of Instructions
                    0.2   $ 500.00   $ 100.00 from Trustee and pre-submission requirements

7/17/2020   DAK                                Review of email from Andrea Dobin re Document Portal and
                    0.1   $ 500.00   $ 50.00   Memorandum of Instructions

7/23/2020   DAK                                Preparation of Change of Address Form for Farm Credit Leasing
                    0.1   $500.00    $ 50.00   Services Corp.

7/23/2020   DAK                                Preparation of Change of Address Form for Global Financial and
                    0.1   $500.00    $ 50.00   Leasing Services, LLC

7/23/2020   DAK
                    0.1   $500.00    $ 50.00   Preparation of Change of Address Form for Western Alliance Bank

7/27/2020   DAK
                    0.2   $500.00    $ 100.00 Review of IRS National Standards for allowable living expenses

7/30/2020   DAK                                Review of email from Andrea Dobin's Document Portal re Pre-
                    0.1   $ 500.00   $ 50.00   Meeting Submissions

7/31/2020   DAK                               Review of Application for Retention of Counsel for Chapter 12
                    0.2   $ 500.00   $ 100.00 Trustee filed by Chapter 12 Trustee

7/31/2020   DAK                               Preparation of Notice of Debtor's Motion for a Declaratory Order
                    0.2   $ 500.00   $ 100.00 re Use of Cash Collateral
7/31/2020    DAK    0.1   $ 500.00    $ 50.00 Preparation of Certification of Service

7/31/2020    DAK                               Preparation of Amended Certification of Service re Debtor's
                    0.1   $500.00    $ 50.00   Motion for a Declaratory Order

7/31/2020    DAK
                    0.1   $500.00    $ 50.00   Review of email from Andrea Dobin re demand for address change
7/31/2020    JRK    0.1   $350.00    $ 35.00   Preparation of email to Andrea Dobin re service upon Trustee




                                                                               2 of 19
                          Case 20-18381-ABA             Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39             Desc Main
                                                               Document    Page 11 of 27




                   TIME RATE          FEE      DESCRIPTION OF SERVICES

7/31/2020    DAK                               Review of fully executed Order Authorizing Retention of
                    0.1   $500.00    $ 50.00   Attorney's for Debtor
7/31/2020    DAK    0.1   $ 500.00   $ 50.00   Review of email from Andrea Dobin re address change

7/31/2020    DAK                               Preparation of email to Bruce Compton re filing of missing
                    0.1   $500.00    $ 50.00   documents

8/2/2020     DAK                               Preparation of email to Eric Kern re filed Schedules, Statement of
                    0.1   $ 500.00   $ 50.00   Affairs, Statement of Intention and other documents
8/3/2020     DAK    0.1   $ 500.00   $ 50.00   Preparation of Certification of Amendment to Schedules D and F

8/3/2020     DAK                               Filing of Disclosure of Status of Domestic Support Obligation and
                    0.1   $ 500.00   $ 50.00   Personal Injury Information on Trustee's Document Portal

8/3/2020     DAK                               Preparation of email to Eric Kern re Meeting of Creditors
                    0.1   $500.00    $ 50.00   scheduled for August 13, 2020 and mendorandum of instructions

8/3/2020     DAK                               Review of email from Bruce Compton re no need to appear at order
                    0.1   $500.00    $ 50.00   to show cause
8/3/2020     DAK    0.1   $500.00    $ 50.00   Review of Docket Entries

8/3/2020     DAK                               Preparation of email to Eric Kern re Schedules and Statement of
                    0.1   $ 500.00   $ 50.00   Affairs filed

8/4/2020     DAK                               Preparation of email to Andrea Dobin re clarification of time for
                    0.1   $500.00    $ 50.00   Meeting of Creditors

8/4/2020     DAK                               Preparation of email to Eric Kern re copy of driver's license and
                    0.1   $500.00    $ 50.00   social security card for Meeting of Creditors

8/4/2020    DAK                                Review of Notice of Electronic filing of Minutes of Papers filed re
                    0.1   $500.00    $ 50.00   order to show cause

8/5/2020    DAK                                Review of email from Eric Kern re Driver's license for Meeting of
                    0.1   $500.00    $ 50.00   Creditors
8/5/2020    DAK     0.1   $500.00    $ 50.00   Review of Social Security Card for Meeting of Creditors

8/5/2020    DAK                                Preparation of email to Andrea Dobin re Debtor's Driver's License
                    0.1   $500.00    $ 50.00   and Social Security Card




                                                                               3 of 19
                          Case 20-18381-ABA             Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                            Desc Main
                                                               Document    Page 12 of 27




                   TIME RATE          FEE      DESCRIPTION OF SERVICES

8/6/2020    DAK                                Review of Notice of Electronic Filing of 341 A Meeting to be held
                    0.1   $500.00    $ 50.00   by telephone and call-in numbers

8/6/2020    DAK                                Review of email from Andrea Dobin's office re correct time for
                    0.1   $500.00    $ 50.00   Meeting of Creditors

                                               Review of email from Jennifer Welliver from Trustee's office re Memorandum of
                                               Instruction from Trustee with regard to Meeting
8/7/2020    DAK     0.1   $ 500.00   $ 50.00   of Creditors

8/7/2020    DAK                                Review of Certification of Service filed by Parke Bank in Support
                    0.1   $ 500.00   $ 50.00   of Motion for Relief From Stay

8/13/2020   DAK                                Preparation of email to Andrea Dobin re copy of 2016 and 2017 tax
                    0.1   $ 500.00   $ 50.00   returns and payoff Franklin Bank

8/14/2020   DAK                                Review of email from Rebecca McDowell re attendance at hearing
                    0.1   $ 500.00   $ 50.00   by phone

8/14/2020   DAK                                Review of email from Chambers to Andrea Dobin re Appearances
                    0.1   $500.00    $ 50.00   by phone to be made through Court Solutions

                                               Review of email from Andrea Dobin to Chambers requesting
                                               opportunity to present oral argument in opposition to debtor's motion of
8/14/2020   DAK     0.1   $500.00    $ 50.00   decalaratory relief

8/14/2020   DAK                                Review of Notice of Appearance filed by Steven P. Kelly, Esq. on
                    0.1   $500.00    $ 50.00   behalf of WBL SPE III, LLC

                                               Preparation of Certification of Service of Debtor's response to cross motion filed
                                               by Parke Bank to Debtor's Motion for declaratory
8/18/2020   DAK     0.1   $500.00    $ 50.00   orders to cash collateral

                                               Preparation of Certification of Service of Debtor's Response to Objection filed by
                                               Farm Credit East to Debtor's Motion for
8/18/2020   DAK     0.1   $500.00    $ 50.00   Declaratory Order as to Cash Collateral

                                               Preparation of Amended Certification of Service for Debtor's
                                               Response to Motion filed by Farm Credit East to Debtor's Motion for Declaratory
8/18/2020    DAK    0.1   $500.00    $ 50.00   Order as to Cash Collateral


                                                                               4 of 19
                          Case 20-18381-ABA              Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                     Desc Main
                                                                Document    Page 13 of 27




                   TIME RATE          FEE      DESCRIPTION OF SERVICES

                                               Preparation of Amended Certification of Service of Debtor's
                                               Response to Certification filed by WBL in Opposition to Debtor's Motion for
8/18/2020    DAK    0.1   $500.00    $ 50.00   declaratory order

                                              Preparation of Amended Certification of Service of debtor's response to cross
                                              motion filed by Parke Bank to debtor's motion for
8/18/2020    DAK    0.1   $500.00     $ 50.00 a declaratory order as to cash collateral
8/19/2020    DAK    0.2   $ 500.00   $ 100.00 Review of Order Respecting Amendment to Schedule E/F

8/19/2020    DAK
                    0.1   $ 500.00   $ 50.00   Preparation of Certification of Service of Amended Schedule E/F

8/20/2020    DAK                               Review of email from Court Solutions approving participation of
                    0.1   $500.00    $ 50.00   hearing of 8/25/2020

8/25/2020    DAK                               Review of email from Bruce Compton re moving time of hearing to
                    0.1   $500.00    $ 50.00   10:30 am

8/25/2020    DAK                               Review of email from Steven Kelly re confirmation of change of
                    0.1   $500.00    $ 50.00   time of hearing

8/25/2020    DAK                               Review of email from Barbara Lapham re confirmation of change
                    0.1   $500.00    $ 50.00   of time of hearing

8/25/2020    DAK                               Review of email from Court Solutions re reminder of scheduled
                    0.1   $500.00    $ 50.00   court appearance

8/28/2020    DAK                              Preparation of Notice of Motion to Void Judicial Lien of Helena
                    0.2   $ 500.00   $ 100.00 Agri Enterprises, LLC

8/28/2020    DAK                               Preparation of Certification of Service of Motion to Void Judicial
                    0.1   $ 500.00   $ 50.00   Liens

9/1/2020     JRK                               Review of email from Court Solution re receipt for hearing of
                    0.1   $ 350.00   $ 35.00   9/1/20
9/1/2020     DAK    0.1   $500.00    $ 50.00   Preparation of Proposed Order Authorizing Retention of Realtor

9/1/2020     DAK                              Preparation of Certification of Service of Application for Retention
                    0.1   $500.00     $ 50.00 of Realtor
9/3/2020    DAK     0.2   $ 500.00   $ 100.00 Review of Docket Entries



                                                                               5 of 19
                          Case 20-18381-ABA             Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                            Desc Main
                                                               Document    Page 14 of 27




                   TIME RATE          FEE      DESCRIPTION OF SERVICES

                                               Preparation of Certification of Service of Supplemental Certification of Debtor in
                                               Support of Motion for Declaratory Order
9/8/2020    DAK     0.1   $500.00    $ 50.00   and Brief in Support of Motion for Declaratory Order

9/9/2020    DAK
                    0.1   $ 500.00   $ 50.00   Review of fully executed Order Authorizing Retention of Realtor

9/11/2020   DAK                                Review of email from Rebecca McDowell re link to appear at
                    0.1   $ 500.00   $ 50.00   video deposition

9/21/2020   DAK                                Review of email from Court Solutions re participation approved for
                    0.1   $ 500.00   $ 50.00   hearing on 9/22/20

9/21/2020   DAK                                Review of email from Rebecca McDowell re reminder that
                    0.1   $ 500.00   $ 50.00   documents demanded by Parke Bank are due on Thursday

9/22/2020   DAK                                Review of email from Court Solutions re appearance reminder for
                    0.1   $ 500.00   $ 50.00   hearing on 9/22/20
9/22/2020   DAK     0.1   $ 500.00   $ 50.00   Review of Court Solutions Receipt for 9/22/20 hearing
9/23/2020   DAK     0.1   $ 500.00   $ 50.00   Review of Docket Entries

9/24/2020   DAK                               Review of fully executed Order Voiding Judicial Liens of Helena
                    0.1   $ 500.00    $ 50.00 Agri, LLC and Parke Bank
9/24/2020   DAK     0.2   $ 500.00   $ 100.00 Review of Docket Entries

9/24/2020   DAK                                Review of email from Rebecca McDowell re Zoom invite from
                    0.1   $ 500.00   $ 50.00   Kathy Bowe, Court Report, for deposition of Eric Kern

9/24/2020   DAK                                Review of fully executed Order Denying Debtor's Motion for
                    0.1   $ 500.00   $ 50.00   Declaratory Order as to Cash Collateral

9/24/2020   DAK                                Preparation of email to Joan Adams re Order Voiding Judicial
                    0.1   $ 500.00   $ 50.00   Liens of Helena Agri and Parke Bank

9/24/2020   DAK                                Review of filly executed Order Voiding Judicial Liens of Helena
                    0.1   $ 500.00   $ 50.00   Agri Enterprises, LLC and Parke Bank

9/29/2020    DAK                               Review of email from Rebecca McDowell re link to Dropbox for
                    0.1   $ 500.00   $ 50.00   2004 Examination on 10/1/20




                                                                               6 of 19
                          Case 20-18381-ABA             Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                     Desc Main
                                                               Document    Page 15 of 27




                   TIME RATE          FEE      DESCRIPTION OF SERVICES

                                               Review of Notice of Appearance and Request for Service of Papers filed by
                                               Charles A. Gruen, Esq. on behalf of Financial Pacific
9/29/2020    DAK    0.1   $ 500.00   $ 50.00   Leasing, Inc.

9/30/2020    DAK                               Review of Summons and Notice of Pre-Trial Conference in
                    0.1   $ 500.00   $ 50.00   Adversary Proceeding
9/30/2020    DAK    0.1   $ 500.00   $ 50.00   Review of Instructions for Pre-Trial Proceeding and Trial
9/30/2020    DAK    0.1   $ 500.00   $ 50.00   Review of Proposed Mediation Order

9/30/2020    DAK                               Review of Form of Joint Order Scheduling Pre-Trial Proceedings
                    0.1   $ 500.00   $ 50.00   and Trial

9/30/2020    DAK                               Preparation of Certification of Service of Complaint, Summons and
                    0.1   $ 500.00   $ 50.00   Notice of Pre-Trial Conference Upon Defendant Parke Bank
9/30/2020    DAK    0.1   $ 500.00   $ 50.00   Review of email from Kathleen Bowe re Zoom meeting

9/30/2020    DAK                               Review of email from Eric Kern re Zoom meeting and estimate of
                    0.1   $ 500.00   $ 50.00   time needed for same

9/30/2020    DAK                               Preparation of email to Eric Kern re Certification Concerning
                    0.1   $ 500.00   $ 50.00   Monthly Operating Report
9/30/2020    DAK    0.2   $ 500.00   $ 100.00 Review of Claims Register

10/1/2020    DAK                               Review of email from Joe Zapata re inability to return call and will
                    0.1   $ 500.00   $ 50.00   be available tomorrow

10/2/2020    DAK                              Review of Section 506 of the Bankruptcy Code - Determination of
                    0.2   $ 500.00   $ 100.00 Secured Status

10/2/2020    JRK                               Preparation of email to Joan Adams and Eric Kern re 4:30
                    0.1   $350.00    $ 35.00   conference call


                                              Review of email from Bruce Compton re Jenny Kasen approved for participation
10/5/2020    DAK    0.1   $500.00     $ 50.00 of hearing by Court Solutions for 10/6/2020 hearing
10/6/2020    DAK    0.2   $ 500.00   $ 100.00 Review of Claims Register

10/8/2020   DAK                                Review of Court's Notice of Hearing on Confirmation of Plan
                    0.1   $ 500.00   $ 50.00   scheduled for 11/12/20



                                                                               7 of 19
                          Case 20-18381-ABA             Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                          Desc Main
                                                               Document    Page 16 of 27




                   TIME RATE          FEE      DESCRIPTION OF SERVICES

10/8/2020    DAK                              Review of Rule 2002 re time fixed for filing objections and hearing
                    0.2   $ 500.00   $ 100.00 to consider confirmation of Chapter 12 Plan
10/8/2020    DAK    0.1   $ 500.00    $ 50.00 Review of Bankruptcy Rule 3015 re serving of Plan

10/9/2020    DAK
                    0.1   $500.00    $ 50.00   Review of email from Court Solutions re case registration success

                                               Review of Notice of Electronic Filing of rescheduled hearing on Motion to
                                               Convert Case From Chapter 12 to Chapter 7 rescheduled
10/9/2020    DAK    0.1   $ 500.00   $ 50.00   for 11/10/20 at 10 a.m.

                                               Review of email from Joe Zapata to Judge Altenburg re requesting that the Court
                                               entertain oral argument on Parke Bank's Motion for
10/9/2020    DAK    0.1   $ 500.00   $ 50.00   Relief from Automatic Stay

10/13/2020   DAK                               Review of fully executed Order Voiding Judicial Lien of National
                    0.1   $500.00    $ 50.00   Funding, Inc.

10/13/2020   DAK                               Preparation of email to Eric Kern re HUD-1 for 235 Glassboro
                    0.1   $ 500.00   $ 50.00   Road, Upper Pittsgrove Township, NJ

                                               Preparation of email to Rebecca McDowell re participating in Settlement
                                               Conference concerning Cassaday offer to purchase the
10/13/2020   DAK    0.1   $ 500.00   $ 50.00   real estate for $2,390,000.00

10/13/2020   DAK                               Review of email from Bruce Compton changing time of hearing to
                    0.1   $ 500.00   $ 50.00   2:30 p.m. instead of 2 p.m. on 10/13/20

10/13/2020   DAK                               Review of Notice of Electronic Filing of Minutes of hearing of
                    0.1   $ 500.00   $ 50.00   10/13/20 granting Motion to Avoid Liens

10/13/2020   DAK                               Preparation of email to Kevin Winters re Chapter 12 Trustee to be
                    0.1   $ 500.00   $ 50.00   the one selling collateral


                                               Preparation of Certification of Service of Notice of Debtor's Motion to Disallow
10/13/2020   DAK    0.1   $ 500.00   $ 50.00   Claim No. 21 Filed by Parke Bank Out of Time

10/14/2020   DAK                               Review of email from Rebecca McDowell re appearing at Cash
                    0.1   $ 500.00   $ 50.00   Collateral Hearing on 10/20/20 via telephone


                                                                              8 of 19
                          Case 20-18381-ABA             Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                        Desc Main
                                                               Document    Page 17 of 27




                   TIME RATE          FEE      DESCRIPTION OF SERVICES

10/14/2020   DAK                               Review of email from Rebecca McDowell re intention to appear at
                    0.1   $ 500.00   $ 50.00   Cash Collateral Hearing on 10/20/20 via telephone

                                               Review of email from Joe Zapata to Chambers re appearing for Motion for Use of
                                               Cash Collateral filed by Debtor at hearing on
10/14/2020   DAK    0.1   $ 500.00   $ 50.00   10/20/20

10/14/2020   DAK                               Review of email from Chambers re parties to appear for oral
                    0.1   $ 500.00   $ 50.00   argument by Court Solutions

10/15/2020   DAK                              Preparation of Certification of Service of Notice of Motion to
                    0.2   $ 500.00   $ 100.00 Approve Private Sale of Kern Farms
10/15/2020   DAK    0.1   $ 500.00    $ 50.00 Review of Docket Entries
                                              Review of email from Barbara Lapham to Chambers re not appearing at oral
                                              argument with respect to Debtor's Motion to Use
10/16/2020   DAK    0.1   $ 500.00    $ 50.00 Cash Collateral
10/20/2020   DAK    0.2   $ 500.00   $ 100.00 Review of Docket Entries

10/20/2020   DAK                               Review of Notice of Electronic Filing of Minutes of 10/20/20 re
                    0.1   $ 500.00   $ 50.00   denying Motion to Use Cash Collateral


                                               Review of Summons and Notice of Pre-Trial Conference in Adversary Proceeding
10/21/2020   DAK    0.1   $ 500.00   $ 50.00   versus Parke Bank and WBL SPE III, LLC
10/21/2020   DAK    0.1   $ 500.00   $ 50.00   Review of Pre-Trial Instructions
10/21/2020   DAK    0.1   $ 500.00   $ 50.00   Review of Proposed Mediation Order

10/21/2020   DAK                               Review of Proposed Joint Order Scheduling Pre-Trial Proceeding
                    0.1   $ 500.00   $ 50.00   and Trial

10/22/2020   DAK                               Review of email from Joan Adams re return date of deposition of
                    0.1   $ 500.00   $ 50.00   Motion to Quash

                                               Preparation of Certification of Service of Complaint and Summons and Notice of
                                               Pre-Trial Conference of Adversary Proceeding upon Parke Bank, attorneys for
                                               Parke Bank, WBL SPE III, LLC and
10/22/2020   DAK    0.1   $ 500.00   $ 50.00   attorneys for WBL SPE III, LLC



                                                                               9 of 19
                          Case 20-18381-ABA             Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                        Desc Main
                                                               Document    Page 18 of 27




                   TIME RATE          FEE      DESCRIPTION OF SERVICES

10/25/2020   DAK                               Review of email from Joan Adams re inability of George Cassaday
                    0.1   $ 500.00   $ 50.00   to testify at Motion hearing on 11/12/20
10/25/2020   DAK    0.1   $ 500.00   $ 50.00   Preparation of Certification of Service

10/27/2020   DAK                               Review of fully executed Order Authorizing Private Sale of 2007
                    0.1   $ 500.00   $ 50.00   Kaufman Drop Deck Trailer
10/28/2020   DAK    0.1   $500.00    $ 50.00   Preparation of Certification of Service

10/29/2020   DAK                               Review of Notice of Electronic Filing of Certification of No
                    0.1   $500.00    $ 50.00   Objection to Private Sale of 2007 Kauffman Drop Deck Trailer

                                              Review of Adjournment Request submitted by Rebecca McDowell re Plaintiff's
                                              Motion for Summary Judgement adjourned to 1/26/21
10/29/2020   DAK    0.1   $ 500.00    $ 50.00 at 2 p.m.
10/29/2020   DAK    0.2   $ 500.00   $ 100.00 Review of Docket Entries

10/30/2020   DAK                               Review of email from Rebecca McDowell re deposition of George
                    0.1   $ 500.00   $ 50.00   Cassaday to take place via Zoom on 11/11/20 at 10 a.m.

11/2/2020    DAK                               Review of email from Joan Adams re George Cassaday agreeing to
                    0.1   $ 500.00   $ 50.00   Zoom deposition on 11/11/20

                                               Review of Certificate of Service of Certification in Opposition to Motion to
                                               Disallow Proof of Claim No. 13 filed by WBL SPE III,
11/3/2020    DAK    0.1   $ 500.00   $ 50.00   LLC

11/4/2020    DAK                               Review of email from Bruce Compton re Exhibits that parties plan
                    0.1   $ 500.00   $ 50.00   to use in support of Motions should be filed by 11/5

11/4/2020    DAK                              Review of email from Joan Adams re name of attorney for Falcon
                    0.1   $ 500.00    $ 50.00 National Bank
11/4/2020    DAK    0.2   $ 500.00   $ 100.00 Review of Claims Register

                                               Review of fully executed Order Denying Motion to Use Cash Collateral and to
                                               Determine Security Interest of Parke Bank with Respect to Crops, Farm Products
                                               and Accounts and to Determine
11/4/2020    DAK    0.1   $ 500.00   $ 50.00   Security Interest of WBL




                                                                              10 of 19
                           Case 20-18381-ABA             Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                         Desc Main
                                                                Document    Page 19 of 27




                    TIME RATE          FEE      DESCRIPTION OF SERVICES


                                                Review of Certification of Service from attorneys from Blue Bridge Financial re
11/5/2020    DAK     0.1   $ 500.00   $ 50.00   Blue Bridge Financial Objection to Confirmation of Chapter 12 Plan

11/5/2020    DAK                               Review of Notice of Application for Admission Pro Hac Vice filed
                     0.2   $ 500.00   $ 100.00 by attorneys for Blue Bridge Financial, LLC
11/5/2020    DAK     0.1   $ 500.00    $ 50.00 Review of Certification of Service
                                                Review of Notice of Appearance and Demand for Service of Papers filed by
                                                Ruskin, Moscou and Faltischek, attorneys for Blue Bridge
11/5/2020    DAK     0.1   $ 500.00   $ 50.00   Financial, LLC

11/5/2020    DAK                               Review of Notice of Application for Admission Pro Hac Vice to
                     0.1   $ 500.00   $ 50.00  admit pro hac vice Sheryl P. Giugliano
                                               Preparation of Certification of Service of Supplemental
11/6/2020    DAK     0.1   $ 500.00    $ 50.00 Certification in Support of Motion to Approve Private Sale of Kern Farms
11/6/2020    DAK     0.2   $ 500.00   $ 100.00 Review of Docket Entries
                                               Review of Certification of Service re Response to Parke Bank's
11/9/2020    DAK
                     0.1   $ 500.00    $ 50.00 Brief in Opposition to Debtor's Motion to Sell Real Property
                                               Preparation of email to Joan Adams re approval from Court
11/9/2020    DAK
                     0.1   $ 500.00    $ 50.00 Solution for appearance at hearing on 11/12/20
                                               Review of email from Court Solutions for 11/12 hearing re
11/9/2020    DAK
                     0.1   $ 500.00    $ 50.00 reservation request and notification of Judge
                                               Review of Notice of Electronic Filing rescheduling hearing on Motion to Convert
11/9/2020    DAK     0.1   $ 500.00    $ 50.00 Case From Chapter 12 to Chapter 7 Filed by Parke Bank to 11/10/20
                                               Preparation of email to Rebecca McDowell re attending George
11/9/2020    DAK
                     0.1   $ 500.00    $ 50.00 Cassaday's deposition by Zoom
                                               Review of email from Rebecca McDowell re correction of time on
11/9/2020    DAK
                     0.1   $ 500.00    $ 50.00 deposition
 11/9/2020    DAK    0.5   $ 500.00   $ 250.00 Preparation of Certification of Richard Warner re Sale of Kern Farm
11/10/2020    DAK    0.2   $ 500.00   $ 100.00 Review of Docket Entries in main case
                                               Review of Notice of Electronic Filing Rescheduling hearing for
11/10/2020    DAK
                     0.1   $500.00     $ 50.00 Summary Judgment Motion in Adversary proceeding 20-01535
                                               Review of email from Kathleen Bowe re invitation for Zoom
11/10/2020    DAK
                     0.1   $ 500.00    $ 50.00 hearing with regard to George Cassaday deposition



                                                                               11 of 19
                           Case 20-18381-ABA             Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                       Desc Main
                                                                Document    Page 20 of 27




                    TIME RATE          FEE     DESCRIPTION OF SERVICES
                                               Review of email from Joan Adams to Rebecca McDowell re
11/10/2020    DAK
                     0.1   $ 500.00    $ 50.00 deposition okay as scheduled
                                               Review of email from Rebecca McDowell to Joan Adams re Zoom
11/10/2020    DAK
                     0.1   $ 500.00    $ 50.00 invitation
                                               Review of email from Joan Adams re Court approval to participate
11/11/2020    DAK
                     0.1   $ 500.00    $ 50.00 in hearing
                                               Telephone conversation with Joan Adams re participating in Court
11/11/2020    DAK
                     0.1   $ 500.00    $ 50.00 hearing
                                               Preparation of email to Joan Adams re participating in hearing and request for
11/12/2020   DAK     0.2   $ 500.00   $ 100.00 George Cassaday to testify at Confirmation Hearing
                                               Review of Notice of Electronic Filing of Minutes of 11/12/20 Hearing re Motion
11/12/2020   DAK     0.1   $ 500.00    $ 50.00 to Expunge Claims - Taken Under Advisement
                                               Review of Notice of Electronic Filing of Minutes of 11/12/20
11/12/2020   DAK
                     0.1   $ 500.00    $ 50.00 Hearing re Motion to Sell Free and Clear of Liens - Denied
                                               Review of Notice of Electronic Filing of Minutes of 11/12/20 Hearing re Motion
                                               for Relief From Stay filed by Parke Bank -
11/12/2020   DAK     0.1   $ 500.00    $ 50.00 Granted - Order to be Submitted
                                               Review of Notice of Electronic Filing of Minutes of 11/12/20
                                               Hearing re Motion for Relief from Stay Filed by Parke Bank - Taken Under
11/12/2020   DAK     0.1   $ 500.00    $ 50.00 Advisement
                                               Review of Notice of Electronic Filing of Minutes of 11/12/20 Hearing re Cross-
                                               Motion filed by Charles Eric Kern - Taken Under
11/12/2020   DAK     0.1   $ 500.00    $ 50.00 Advisement
                                               Review of Notice of Electronic Filing of Minutes of 11/12/20 Hearing re Motion
                                               to Quash filed by George Cassaday - Motion
11/12/2020   DAK     0.1   $ 500.00    $ 50.00 Withdrawn
                                               Review of Notice of Electronic Filing re Motion to
11/12/2020   DAK     0.1   $ 500.00    $ 50.00 Expunge/Reduce/Modify/Object to Claim filed by WBL re Rescheduled for
                                               Review of Notice of Electronic Filing of Rescheduled Hearing re
11/12/2020   DAK     0.1   $ 500.00    $ 50.00 Motion to Convert Case from Chapter 12 to Chapter 7 filed by Parke Bank
                                               Review of Notice of Electronic Filing of Minutes of 11/12/20 Hearing re
11/12/2020   DAK     0.1   $ 500.00    $ 50.00 Confirmation and Amended Plan to be filed by 11/27/20
                                               Review of email from Court Solutions re scheduled Court
11/12/2020   DAK
                     0.1   $ 500.00    $ 50.00 appearance for 11/12/20


                                                                              12 of 19
                          Case 20-18381-ABA              Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                                 Desc Main
                                                                Document    Page 21 of 27




                   TIME RATE          FEE       DESCRIPTION OF SERVICES
                                                Review of Order for Admission for Pro Hac Vice for the attorneys
11/13/2020   DAK
                    0.1   $ 500.00   $ 50.00    for Blue Bridge Financial, LLC
                                                Review of email from Marshall Kizner re phone number for
11/13/2020   DAK
                    0.1   $ 500.00   $ 50.00    Inspector
                                                Review of Notice of Electronic Filing of Scheduling Order re
11/16/2020   DAK
                    0.1   $ 500.00   $ 50.00    Confirmation and Motion to Convert/Dismiss
11/16/2020   DAK    0.1   $ 500.00   $ 50.00    Review of Court Scheduling Order for Confirmation Hearing
                                                Review of email from Marshall Kizner re moving inspection to
11/16/2020   DAK
                    0.1   $ 500.00   $ 50.00    different day of week
                                                Review of email from Rebecca McDowell re confirmation that
11/16/2020   DAK
                    0.1   $ 500.00   $ 50.00    Seth Laver sent documents to Joe Zapata
                                                Review of email from Rebecca McDowell to Judge Altenburg re Brief regarding
11/18/2020   DAK    0.1   $ 500.00   $ 50.00    Parke Bank's pre-petition lien on deposit account
                                                Review of Scheduling Order Fixing adjourned date for Confirmation Hearing and
                                                fixing date by which new Modified Plan
11/18/2020   DAK    0.1   $ 500.00   $ 50.00    must be filed
                                                Review of email from Chambers to Rebecca McDowell re extending time to reply
11/19/2020   DAK    0.1   $ 500.00   $ 50.00    to Debtor's Brief regarding Parke Bank's pre-petition lien on deposit account
                                                Review of IRS national standards allowable for living expenses for
11/20/2020   DAK
                    0.2   $ 500.00   $ 100.00   food, clothing, other items and healthcare expenses
                                                Review of US Trustee means test allowable living expenses for
11/20/2020   DAK
                    0.2   $ 500.00   $ 100.00   local housing and utility standards
11/20/2020   DAK    0.2   $ 500.00   $ 100.00   Review of IRS local transportation expense standards
11/23/2020   DAK    0.2   $ 500.00   $ 100.00   Review of Claims Register
                                                Review of email from Richard Warner re availability for Zoom
11/24/2020   DAK
                    0.1   $ 500.00   $ 50.00    Confirmation Hearing
                                                Preparation of email to Joan Adams re copy of transcript of George
11/24/2020   DAK
                    0.1   $ 500.00   $ 50.00    Cassaday's Zoom Deposition
                                                Preparation of letter to all creditors and parties in interest enclosing Debtor's Third
                                                Modified Chapter 12 Plan; Red-Lined Version of Debtor's Third Modified Chapter
11/27/2020   DAK    0.1   $ 500.00   $ 50.00    12 Plan and Court Scheduling Order
                                                Preparation of email to Rebecca McDowell, Joseph Zapata, Andrea Dobin, Sheryl
                                                Giugliano and Daniel McAuliffe re Third Modified
11/27/2020   DAK    0.1   $ 500.00   $ 50.00    Chapter 12 Plan and red-lined version of same


                                                                                 13 of 19
                          Case 20-18381-ABA            Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                       Desc Main
                                                              Document    Page 22 of 27




                   TIME RATE          FEE     DESCRIPTION OF SERVICES
                                              Review of email from Bruce Compton re adjournment of Motion to
11/30/2020   DAK
                    0.1   $ 500.00    $ 50.00 Expunge Claim of TitleMax for 30 days
                                              Review of email from Bruce Compton re no need for appearance with regard to
                                              hearing on Motion to Expunge Claim of TitleMax and Summary Judgment Motion
11/30/2020   DAK    0.1   $ 500.00    $ 50.00 in Kern v. Parke Bank
                                              Preparation of Certification of Service of Debtor's Third Modified Chapter 12
                                              Plan, Debtor's Third Modified Chapter 12 Plan - Red-
11/30/2020   DAK    0.3   $ 500.00   $ 150.00 Lined Version; and Scheduling Order
                                              Review of Docket Entries for Adversary Proceeding 20-01535,
11/30/2020   DAK
                    0.1   $ 500.00    $ 50.00 Charles Eric Kern v. Parke Bank
11/30/2020   DAK    0.1   $ 500.00    $ 50.00 Preparation of email to Bruce Compton re scheduling
                                              Review of email from Bruce Compton re adjournment of contested
12/2/2020    DAK
                    0.1   $ 500.00    $ 50.00 Motion with WBL to new date on 12/17/20 at 10 a.m.
                                              Review of email from Bruce Compton re WBL Contested Motion
12/2/2020    DAK
                    0.1   $ 500.00    $ 50.00 scheduled for 12/3/20
                                              Preparation of Certification of Service new hearing date for Motion
12/2/2020    DAK
                    0.1   $500.00     $ 50.00 to Disallow Claim #24
                                              Preparation of email to Bruce Compton and Steven P. Kelly re adjourning
12/2/2020    DAK    0.1   $500.00     $ 50.00 contested Motion because reasonable prospect of settlement
12/2/2020    DAK    0.1   $500.00     $ 50.00 Review of email from Bruce Compton re contested motion re WBL
                                              Review of email from Rebecca McDowell to Chambers re
12/9/2020    DAK
                    0.1   $ 500.00    $ 50.00 Proposed Form of Order
                                              Review of Proposed Form of Order Granting Parke Bank's Motion for Relief From
                                              Stay as to Deposit Account and Denying Debtor's
 12/9/2020   DAK    0.1   $ 500.00    $ 50.00 Cross-Motion for Turnover
12/10/2020   DAK    0.2   $ 500.00   $ 100.00 Review of Docket Entries
                                              Preparation of email to Bruce Compton re Zoom instructions for
12/11/2020   DAK
                    0.1   $ 500.00    $ 50.00 Confirmation Hearing
                                              Preparation of email to Richard Warner, Joan Adams and Eric Kern re Zoom
12/14/2020   DAK    0.1   $ 500.00    $ 50.00 Confirmation Hearing and need for email address and phone number
                                              Review of email from Eric Kern re email address and phone number for Zoom
12/14/2020   DAK
                    0.1   $ 500.00    $ 50.00 Confirmation Hearing
                                              Review of email from Joan Adams re email address and phone number for Joan
12/14/2020   DAK    0.1   $ 500.00    $ 50.00 Adams to appear at Zoom Confirmation Hearing


                                                                            14 of 19
                          Case 20-18381-ABA             Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                         Desc Main
                                                               Document    Page 23 of 27




                   TIME RATE          FEE     DESCRIPTION OF SERVICES
                                              Review of Status Change Form filed by Daniel L. McAuliffe on
12/15/2020   DAK    0.1   $500.00     $ 50.00 behalf of Blue Bridge Financial withdrawing objection to confirmation
                                              Review of email from Rebecca McDowell to Bruce Compton re
12/15/2020   DAK
                    0.1   $ 500.00    $ 50.00 Plan Confirmation Hearing and weather
                                              Preparation of email to Bruce Compton re scheduling of
12/15/2020   DAK
                    0.1   $ 500.00    $ 50.00 Confirmation Hearing for 1/8/21
                                              Review of email from Joe Zapata to Bruce Compton re scheduling
12/15/2020   DAK
                    0.1   $ 500.00    $ 50.00 of Confirmation Hearing
                                              Preparation of email to Heather Renye re email address for
12/15/2020   DAK
                    0.1   $ 500.00    $ 50.00 witnesses and is confirmation hearing going forward
                                              Review of Scheduling Order rescheduling Confirmation Hearing to
12/15/2020   DAK
                    0.1   $ 500.00    $ 50.00 1/8/21 via Zoom
                                              Review of Docket Entries in Adversary Proceeding of Charles Eric
12/30/2020   DAK
                    0.1   $ 500.00    $ 50.00 Kern v. Parke Bank
                                              Review of Docket Entries in Charles Eric Kern v. Parke Bank and
12/30/2020   DAK
                    0.1   $ 500.00    $ 50.00 WBL SPE III, LLC
                                              Review of email from Eric Kern re drop off of two checks for
12/31/2020   DAK
                    0.1   $ 500.00    $ 50.00 Trustee
                                              Preparation of Status Change Form indicating settlement of Motion Objecting to
 1/4/2021    DAK    0.1   $500.00     $ 50.00 Claim No. 24 filed by TitleMax of Delaware, Inc.
                                              Preparation of email to Judge Altenberg informing Court of
 1/4/2021    DAK
                    0.1   $500.00     $ 50.00 Settlement of Motion Objecting to Claim No. 24 of TitleMax
 1/6/2021    DAK    0.1   $ 500.00    $ 50.00 Review of email from Joe Zapata re confirmation of correspondence received
 1/6/2021    DAK    0.1   $ 500.00    $ 50.00 Review of email from Heather Renye re Zoom Registration Form
 1/6/2021    DAK    0.1   $ 500.00    $ 50.00 Review of Zoom Trial Guidelines
 1/6/2021    DAK    0.1   $ 500.00    $ 50.00 Preparation of fax to George Hellerman of IRS re Modified Stipulation
                                              Preparation of email to Judge Altenburg re Consent Order and
 1/6/2021    DAK    0.1   $ 500.00    $ 50.00 Stipulation entered into by State of New Jersey Division of Taxation and Debtor
                                              Preparation of email to Judge Altenburg re Stipulation between Chapter 12 Debtor
 1/6/2021    DAK    0.2   $ 500.00   $ 100.00 and Internal Revenue Service, form of Consent Order and Certificate of Consent
                                              Review of email from Rebecca McDowell to Josepha Zapata and
 1/7/2021    DAK
                    0.1   $ 500.00    $ 50.00 Heather Renye re Zoom hearing invite
                                              Review of email from Rich Warner re received invitation to Zoom
 1/7/2021    DAK
                    0.1   $ 500.00    $ 50.00 meeting


                                                                             15 of 19
                         Case 20-18381-ABA              Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                        Desc Main
                                                               Document    Page 24 of 27




                  TIME RATE          FEE       DESCRIPTION OF SERVICES
 1/7/2021   DAK    0.1 $ 500.00     $ 50.00    Review of email from Joan Adams re received Zoom invite
                                               Review of email from Court Solutions re receipt for hearing dated
 1/8/2021   DAK
                   0.1   $500.00    $ 50.00    January 08, 2021 at 10:00 am
                                               Review of email from Court Solutions re Court appearance
 1/8/2021   DAK
                   0.1   $ 500.00   $ 50.00    reminder for Confirmation Hearing
                                               Review of Consent Order re Stipulation between Chapter 12 Debtor and State of
                                               New Jersey Division of Taxation Agreeing to a Different Treatment Pursuant to
1/13/2021   DAK    0.1   $ 500.00   $ 50.00    Section 1222(a)(2) for Priority Claim
                                               Review of Consent Order re Stipulation between Chapter 12 Debtor and United
                                               States of America Department of Treasury Internal revenue Service Agreeing to
1/13/2021   DAK    0.2   $ 500.00   $ 100.00   Different Treatment Pursuant to Section 1222(a)(2) for Priority Claim
1/14/2021   DAK    0.2   $500.00    $ 100.00   Review of Claims Register
                                               Review of email from Court Solutions re receipt for hearing dated
1/14/2021   DAK
                   0.1   $500.00    $ 50.00    January 14, 2021 at 2:00 pm
                                               Review of Order Extending Deadline to Conclude Hearing on
1/19/2021   DAK
                   0.1   $ 500.00   $ 50.00    Confirmation of Plan
1/20/2021   DAK    0.1   $500.00    $ 50.00    Review of email from Rebecca McDowell adjournment request
                                               Review of adjournment request for Plaintiffs - Debtors Motion for
1/20/2021   DAK
                   0.1   $500.00    $ 50.00    Summary Judgment
                                               Preparation of email to Eric Kern re copy of Order Confirming
1/20/2021   DAK
                   0.1   $ 500.00   $ 50.00    Debtor's Third Modified Chapter 12 Plan
                                               Review of Order Granting in Part and Denying in Part Objection to
 2/1/2021   DAK
                   0.1   $ 500.00   $ 50.00    Claim of WBL SPE III, LLC
                                               Preparation of Notice of Proposed Abandonment of Debtor's interest in 327 Pine
 2/3/2021   DAK    0.2   $ 500.00   $ 100.00   Tavern Road, Upper Pittsgrove Township, NJ
                                               Review of email from Sean Lindsay re correction on settlement
2/5/2021    DAK
                   0.1   $500.00     $ 50.00   date and spelling of borrower's name
 2/8/2021   DAK    0.2   $500.00    $ 100.00   Review of Docket Entries
                                               Review of email from Rebecca McDowell to Judge Altenburg re
 2/9/2021   DAK
                   0.1   $ 500.00   $ 50.00    pre-trial conferences in pending adversary proceedings
                                               Review of Notice of Electronic filing of rescheduled hearing from
2/26/2021   DAK
                   0.1   $500.00    $ 50.00    2/16/2021 to 3/9/2021 re Adversary v. Parke Bank
                                               Review of Certification of No Objection to Abandonment of 327
 3/3/2021   DAK
                   0.1   $500.00    $ 50.00    Pine Tavern Road, Upper Pittsgrove Township NJ


                                                                             16 of 19
                         Case 20-18381-ABA              Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                        Desc Main
                                                               Document    Page 25 of 27




                  TIME RATE          FEE       DESCRIPTION OF SERVICES
                                               Review of Trustee's Notice of Withdrawal of Document No. 10 in Adversary
                                               Proceeding 20-01535 re Withdrawal of Notice of Proposed Compromised
 3/3/2021   DAK    0.1   $500.00    $ 50.00    Settlement of Controversy
                                               Review of Docket Entries in Adversary Proceeding No. 20-01535 re Proposed
3/4/2021    DAK    0.2   $500.00    $ 100.00   Consent Judgment Avoiding Judgment Lien Against Personal Property
3/7/2021    DAK    0.2   $500.00    $ 100.00   Review of Docket Entries
3/9/2021    DAK    0.1   $ 500.00    $ 50.00   Review of Docket Entries
                                               Review of Notice of Electronic Filing of Minutes of 3/9/21 Hearing
3/9/2021    DAK
                   0.1   $ 500.00   $ 50.00    adjourning same to 4/6/21 for Adversary No. 20-01572
                                               Review of Notice of Electronic Filing of Minutes of 3/9/21 Hearing
3/9/2021    DAK
                   0.1   $ 500.00   $ 50.00    adjourning same to 4/6/21 for Adversary No. 20-01535
                                               Review of Certification of No Objection to Settlement of Controversy of Claim
3/10/2021   DAK
                   0.1   $ 500.00   $ 50.00    against Seabrook Brothers & Sons, Inc.
                                               Preparation of email to Judge Altenburg re Certification of Consent regarding
3/10/2021   DAK    0.1   $ 500.00   $ 50.00    Consent Order Settling Claim Against Seabrook
                                               Preparation of email to Joseph Zapata re return of signed Deed,
3/12/2021   DAK
                   0.1   $ 500.00   $ 50.00    witnessed and notarized from Andrea Dobin
3/15/2021   DAK    0.1   $ 500.00   $ 50.00    Review of email from Joan Adams re time for closing on 3/17/21
                                               Review of email from Justin Dickey from Farm Credit East re 2 p.m. is good for
3/15/2021   DAK
                   0.1   $ 500.00   $ 50.00    closing
                                               Review of email from Sean Lindsey re confirmation of date, time
3/15/2021   DAK
                   0.1   $ 500.00   $ 50.00    and place of closing
                                               Review of email from Eric Kern re meeting place for signing of
3/16/2021   DAK
                   0.1   $ 500.00   $ 50.00    Deed
3/16/2021   DAK    0.1   $ 500.00   $ 50.00    Review of email from Eric Kern re time of meeting to sign Deed
                                               Preparation of email to Rebecca McDowell re confirmation that
3/18/2021   DAK
                   0.1   $ 500.00    $ 50.00   Parke Bank was wired the net proceeds of sale
3/23/2021   DAK    0.7   $ 500.00   $ 350.00   Review of Docket Entries
3/23/2021   DAK    0.1   $ 500.00    $ 50.00   Review of Docket Entries
                                               Review of Docket Entries in Adversary Proceeding No. 20-01535 brought by
                                               Debtor Against Parke Bank re Avoiding Lien on
3/29/2021   DAK    0.2   $ 500.00   $ 100.00   Debtor's Personal Property
3/30/2021   DAK    0.1   $ 500.00    $ 50.00   Review of Mediation Order in Dobin v. Parke Bank and WBL




                                                                             17 of 19
                         Case 20-18381-ABA              Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                           Desc Main
                                                               Document    Page 26 of 27




                  TIME RATE          FEE     DESCRIPTION OF SERVICES
                                             Review of Joint Order Scheduling Pre-Trial Proceedings and Trial
3/30/2021   DAK
                   0.1   $ 500.00    $ 50.00 in Dobin v. Parke Bank and WBL
                                             Review of Notice of Electronic Filing of Hearing Scheduled re Objection to
                                             Notice of Proposed Compromise or Settlement of
3/31/2021   DAK    0.1   $ 500.00    $ 50.00 Controversy in Main Case
                                             Review of Notice of Electronic Filing of Hearing scheduled re Objection to Notice
                                             of Proposed Settlement of Controversy re extent and validity of lien on crops in
3/31/2021   DAK    0.1   $ 500.00    $ 50.00 adversary proceeding
                                             Review of email from Andrea Dobin to Chambers re consensual
3/31/2021   DAK
                   0.1   $ 500.00    $ 50.00 adjournment request
                                             Review of Adjournment Request re Hearing on Objection to
3/31/2021   DAK
                   0.1   $ 500.00    $ 50.00 Proposed Settlement of Controversy
                                             Review of Adjournment Request Granted Adjourning Hearing Date to 4/13/21 re
                                             Hearing on Objection to Proposed Settlement of
3/31/2021   DAK    0.1   $ 500.00    $ 50.00 Controversy
                                             Review of Certification of No Objection filed by Clerk of Bankruptcy Court re
                                             Settlement of Controversy with regard to extent and validity of lien on proceeds of
3/31/2021   DAK    0.1   $ 500.00    $ 50.00 crops
                                             Review of Certification of No Objection to Resolution of Adversary Proceeding
3/31/2021   DAK    0.1   $ 500.00    $ 50.00 No. 20-1535 Avoiding Judgment Lien of Parke Bank on Personal Property
                                             Review of email from Andrea Dobin re requesting one week adjournment of
3/31/2021   DAK    0.1   $ 500.00    $ 50.00 hearing on Objection to Settlement of Controversy
3/31/2021   DAK    0.1   $ 500.00    $ 50.00 Review of email from Rebecca McDowell agreeing to adjournment
                                             Preparation of email to Andrea Dobin and Rebecca McDowell re
3/31/2021   DAK
                   0.1   $ 500.00    $ 50.00 agreeing to adjournment
4/2/2021    DAK    0.2   $ 500.00   $ 100.00 Review of Docket Entries
                                             Review of email from Rebecca McDowell re contact information to
4/7/2021    DAK
                   0.1   $ 500.00    $ 50.00 Comley
                                             Review of email from Rebecca McDowell re confirmation of
4/9/2021    DAK
                   0.1   $ 500.00    $ 50.00 correct phone number for Eric Kern
                                             Preparation of Status Change Form withdrawing Objection to
4/9/2021    DAK
                   0.1   $ 500.00    $ 50.00 Settlement of Controversy
4/9/2021    DAK    0.1   $ 500.00    $ 50.00 Review of email from Joe Zapata re Status Change Form




                                                                             18 of 19
                         Case 20-18381-ABA            Doc 280 Filed 08/10/21 Entered 08/10/21 11:54:39                       Desc Main
                                                             Document    Page 27 of 27




                  TIME RATE          FEE      DESCRIPTION OF SERVICES
                                              Review of email from Marty Lemmond re refiling Status Change Form to link to
4/9/2021    DAK
                   0.1   $ 500.00   $ 50.00   Docket No. 230
                                              Review of Notice of Electronic Filing of Minutes of 4/13/21
4/13/2021   DAK
                   0.1   $ 500.00   $ 50.00   hearing re Objection withdrawn
                                              Review of Notice of Electronic Filing of Minutes of hearing of
4/13/2021   DAK
                   0.1   $ 500.00   $ 50.00   4/13/21 re Objection Withdrawn




                                                                           19 of 19
